Set

Case 1:21-cv-00561-ELH Document 2 Filed 03/04/21 Page 1 of 4

 

NATHANIEL SCOTT * IN THE
6808 Northport Road
-Edgemere, Maryland 21219 * CIRCUIT COURT
* FOR
Plaintiff
* BALTIMORE CITY
Vv.
* CASE No.:
RESTAURANT DEPOT, LLC
Serve On: *
Resident Agent:
COGENCY GLOBAL INC, *
1519 York Road
Lutherville, Maryland 21093 *
Defendant *
Ps * * * * * *
COMPLAINT AND

ELECTION OF JURY TRIAL

 

Now comes the Plaintiff, Nathaniel Scott, by Michael C. Eisenstein, his attorney, and

sues Restaurant Depot LLC, Defendant.

1. For that on or about July 13, 2020 at 1:45 PM, the Plaintiff, was a business invitee
at Defendant’s premises. While walking in the fresh produce isle of Defendant’s
premises, a forklift left on the isle was sticking out and caused the Plaintiff, a
business invitee at the time, to slip and fall sustaining bodily injuries. That
Defendant’s premises Restaurant Depo LLC is located 3405 Annapolis Road,

located in Baltimore City, Maryland.
Case 1:21-cv-00561-ELH Document 2 Filed 03/04/21 Page 2 of 4

2.

When at the aforesaid time and place, the Defendant, who owned and managed the
aforesaid premises, failed to keep the premises in a safe condition and dangerous
condition, which thereby caused the Plaintiff to sustain severe and painful injuries
when he was caused to slip and fall on the forklift left on the isle, which was
negligent to expose the Plaintiff, a business invitee at the time to be exposed to the

ulira-hazardous condition.

3. That the aforesaid accident and resulting injuries to the Plaintiff was the result of

the negtigence of the Defendant, in that they failed to maintain the premises and
ihe grocery isle in a safe condition for business invites, as the Plaintiff; that
Defendant failed to keep said area free of dangerous conditions, which then
existed on the Defendants’ store, which Defendant had knowledge of when, in the
exercise of due care and caution should have kept forklift and blades exposed to
business invitees; and in other respects, said premises were negligently maintained

and operated.

That as a result of the aforesaid accident, the Plaintiff, Nathaniel Scott, was caused
to suffer serious, painful and permanent injuries to his body and limbs for which

he was caused to seek, and continues to seek medical care and attention.

That the aforesaid accident was caused solely by the negligence of the Defendant,

without any negligence on the part of the Plaintiff, Nathaniel Scott, thereunto

contributing.
Case 1:21-cv-00561-ELH Document 2 Filed 03/04/21 Page 3 of 4

WHEREFORE, this suit is brought and the Plaintiff, Nathaniel Scott, claims One

Hundred Thousand ($100,000.00) Dollars Damages against Defendant Restaurant Depo LLC.

MM 6 Cn.

MICHAEL C, EISENSTEIN
Attorney for Plaintiff

201 North Charles Street, Suite 1504
Baltimore, Maryland 21201

(410) 539-4446

Email: MEISEN9481@AOL.COM
CPF # 8312010129

 
Case 1:21-cv-00561-ELH Document 2 Filed 03/04/21 Page 4 of 4

NATHANIEL SCOTT * IN THE
6808 Northport Road
Edgemere, Marytand 21219 * CIRCUIT COURT
* FOR
Plaintiff .
* BALTIMORE CITY
v.
* CASE No.:
RESTAURANT DEPOT, LLC
Serve On: *
Resident Agent:
COGENCY GLOBAL INC. *
1519 York Road
Lutherville, Maryland 21093 *
Defendant *
* * * * * *

ELECTION OF JURY TRIAL
MR. CLERK:

The Piaintiff herein elects to have this case tried before a jury.

Md © b.4

 

MICHAEL C. EISENSTEIN
Attorney for Plaintiff

201 North Charles Street, Suite 1504
Baltimore, Maryland 2120]

(410) 539-4446

Email: MEISEN9481@AOL.COM
CPF # 8312010129
